IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,470-01


                    EX PARTE DAVID MALCOM STRICKLAND, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. S-14-3187CR-HC IN THE 36TH DISTRICT COURT
                         FROM SAN PATRICIO COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The

Thirteenth Court of Appeals affirmed his conviction. Strickland v. State, No. 13-16-00701-CR (Tex.

App.—Corpus Christi, Jan. 23, 2020). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant asserts, and the appellate court’s opinion affirms, that DNA testing was performed

on a pubic hair after trial. Applicant contends that the test results show that another suspect was the

source of the hair. We remand this application to the 36th District Court of San Patricio County, to

allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall make findings

of fact and conclusions of law in regard to Applicant's claim that he is actually innocent and whether

the evidence he provides is newly discovered. Ex parte Brown, 205 S.W.3d 538, 545 (Tex. Crim.

App. 2006). The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant's claim for habeas corpus relief. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is represented

by counsel. If Applicant is not represented by counsel, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

If counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        We remand this application to the trial court to complete its evidentiary investigation and

make findings of fact and conclusions of law. To the extent that Applicant seeks DNA testing of

other items, an 11.07 habeas application is not the proper vehicle for relief. See Ex parte Baker, 185

S.W.3d 894, 897 (Tex. Crim. App. 2006).

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
Filed: May 12, 2021
Do not publish